Information Disclosure Statement
The information disclosure statement filed 11/21/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because references JP 2020-543695, JP 2020-543696, Chinese Office Action CPCH206057, two Chinese search reports, and a US Office Action for application number 16/755218 have not been listed on the IDS form. Further, there are no translations or other explanations of relevance for the non-English language documents.  The documents have been placed in the application file, but will not appear on the patent.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        11/18/21